



COURT OF APPEAL FOR ONTARIO

CITATION: Whitley v. Homma, 2014 ONCA 509

DATE: 20140627

DOCKET: C58288

Laskin, MacFarland and Lauwers JJ.A.

BETWEEN

Rhonda Whitley

Plaintiff (Appellant)

and

Dorothy Homma and Terry Butler

Defendants (Respondents)

Graydon Sheppard, for the appellant

Allan Mills and Scott Beattie, for the respondent

Heard: June 24, 2014

On appeal from the judgment of Justice James W. Sloan of
    the Superior Court of Justice, dated January 7, 2014.

APPEAL BOOK ENDORSEMENT

[1]

This was a proper case for summary judgment.  We agree with the reasons
    of the motion judge.  Accordingly, the appeal is dismissed with $2500 all in
    for each respondent.


